          Case 3:19-cv-01535-KAD Document 8 Filed 10/30/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                  Plaintiff,              )                  Case No. 3:19-cv-01535-KAD
                                          )
v.                                        )
                                          )
JAMES T. BOOTH,                           )
                                          )
                  Defendant.              )
__________________________________________)

                                       STATUS REPORT

       Plaintiff Securities and Exchange Commission (the “Commission”) with the assent of

Defendant James T. Booth (“Booth” or “the Defendant”) files this Status Report to inform the

Court of ongoing settlement discussions. The Commission filed its Complaint in this matter on

September 30, 2019 against the Defendant. On the same day, the United States Attorney filed

charges in the Southern District of New York against the Defendant in United States v. James T.

Booth, Crim. No. 19-cr-00699-JGK (S.D.N.Y.), for criminal conduct relating to certain matters

alleged in the Complaint.

       On October 22, 2019, the Defendant pleaded guilty to one count of Securities Fraud, 15

U.S.C. §§ 78(j)(b), 78ff(a); 17 C.F.R. § 240.10b-5. Booth is scheduled to be sentenced on

February 21, 2020.

       The Defendant has expressed to the Commission his willingness to entering into a

consent order to settle this matter. There appears to be a settlement in principle between the

parties. As such, the Defendant does not intend to file an answer or other responsive pleading to

                                                 1
          Case 3:19-cv-01535-KAD Document 8 Filed 10/30/19 Page 2 of 3




the Complaint. However, finalizing settlement in this matter requires final resolution of Booth’s

criminal case. Specifically, a determination of the amount of restitution that Booth would be

ordered to pay will impact the amount of disgorgement sought in this action.

        The SEC proposes to file an additional Status Report no later than March 27, 2020 to

inform the Court as to whether a settlement has been formalized. If and when Booth executes

the necessary paperwork, typically four to six weeks are necessary for review and consideration

of the proposed settlement by the Commission.

                                     Respectfully submitted,

                                     SECURITIES AND EXCHANGE COMMISSION

                                     By its attorneys,

Dated: October 30, 2019              /s/ Jennifer A. Cardello_________________________
                                     Jennifer Cardello (Mass. Bar No. 657253)
                                         Senior Counsel
                                     Martin F. Healey (Mass. Bar No. 227550)
                                         Senior Trial Counsel
                                     William Donahue (Mass Bar No. 631229)
                                         Senior Counsel
                                     Robert Baker (Mass. Bar No. 654023)
                                          Assistant Regional Director
                                     Boston Regional Office
                                     33 Arch Street, 24th Floor
                                     Boston, MA 02110
                                     (617) 573-4577 (Cardello direct)
                                     (617) 573-4590 (fax)
                                     Cardelloj@sec.gov (Cardello email)

                                     Local Counsel:
                                     John B. Hughes (Fed. Bar No. CT 05289)
                                     Assistant United States Attorney
                                     Chief, Civil Division
                                     United States Attorney’s Office
                                     Connecticut Financial Center
                                     157 Church Street, 25th Floor
                                     New Haven, CT 06510
                                     (203) 821-3700
                                     (203) 773-5373 (fax)
                                                2
          Case 3:19-cv-01535-KAD Document 8 Filed 10/30/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that on October 30, 2019, a copy of the foregoing was electronically filed
through the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing and that paper copies will be sent to those indicated as non-registered
participants.


Dated: October 30, 2019                              /s/ Jennifer A. Cardello
                                                     Jennifer A. Cardello




                                                 3
